     Case 21-01001    Doc 13    Filed 03/05/21 Entered 03/05/21 10:33:43           Desc Main
                                  Document     Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 ALBANY DIVISION


IN RE:
                                                   Case No. 15-10291
ADDIE MAE SIMMONS,                                 Chapter 13

        Debtor.


ADDIE MAE SIMMONS,

        Plaintiff,

v.                                                 Adversary No. 21-010010

REAL TIME RESOLUTIONS, INC, agent for
CVI LOAN GT TRUST I,

        Defendant.


                                   NOTICE OF HEARING

      Wilmington Savings Fund, FSB d/b/a Christiana Trust as Trustee for PNPMS Trust II
(“Wilmington”) HAS FILED DOCUMENTS WITH THE COURT TO INTERVENE IN THE
ABOVE-STYLED ADVERSARY PROCEEDING.

        YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully
and discuss them with your attorney, if you have one in this bankruptcy case. If you do not
have an attorney, you may wish to consult one. If not served with this notice in accordance
with the Bankruptcy Code or the Federal Rules of Bankruptcy Procedure, a copy of the
motion may be obtained upon written request to counsel for the Movant (identified below)
or at the Clerk’s office.

       If you do not want the court to allow Wilmington to intervene, or if you want the court to
consider your views on the Motion to Intervene, then you or your attorney shall attend the
hearing scheduled to be held on

         March 18, 2021, at 10:00 a.m., by telephone. The telephone number is 888-398-2342,
                                 and access code is 5569600.

       If you are your attorney do not take these steps, the court may decide that you do
not oppose the relief sought in the motion and may enter an order granting relief.


                                               1
Case 21-01001     Doc 13    Filed 03/05/21 Entered 03/05/21 10:33:43        Desc Main
                              Document     Page 2 of 3



    This notice is sent by the undersigned pursuant to LBR 9004-1(c)(6).

    Dated this 5th day of March 2021.

                                        /s/ Bret J. Chaness
                                        BRET J. CHANESS (GA Bar No. 720572)
                                        RUBIN LUBLIN, LLC
                                        3145 Avalon Ridge Place, Suite 100
                                        Peachtree Corners, Georgia 30071
                                        (678) 281-2730 (Telephone)
                                        (470) 508-9203 (Facsimile)
                                        bchaness@rlselaw.com

                                        Attorney for Wilmington Savings Fund, FSB d/b/a
                                        Christiana Trust as Trustee for PNPMS Trust II




                                            2
  Case 21-01001      Doc 13     Filed 03/05/21 Entered 03/05/21 10:33:43      Desc Main
                                  Document     Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of March 2021, I caused a copy of the within and

foregoing to be filed by CM/ECF, which will serve notice on all parties.

                                                    /s/ Bret J. Chaness
                                                    BRET J. CHANESS (GA Bar No. 720572)




                                                3
